DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments and arguments dated 2/22/2022 are acknowledged.  
The examiner withdraws the obviousness rejections presented in the Non-Final Rejection dated 11/29/2021.  This action is a second Non-Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 6,841,008 to Branco.  
With regard to claim 1, Richardson teaches a cleaning method for plasma cleaning a thin film deposition chamber (Abstract; Par. 0014-0018, 0029, 0040-0048).  Richardson’s method comprises simultaneously providing oxygen plasma and fluorine plasma in the chamber to at least partially remove a carbon-containing residue (corresponds to applicant’s first residue) and a silicon-containing residue (Par. 0018, 0044, and 0048).  Richardson’s method comprises providing fluorine plasma without oxygen plasma in the chamber to remove the silicon-containing residue (corresponds to applicant’s second residue) remaining in the chamber (0041-0043 0048).  Richardson teaches the order of first doing the oxygen-and-fluorine-comprising plasma and then subsequently doing the fluorine-comprising plasma in Par. 0048.  In Richardson’s method, the carbon-and-silicon-removing plasma comprising oxygen plasma and fluorine plasma is generated by simultaneously supplying an oxygen source gas and a fluorine source gas into a capacitively coupled chamber (Par. 0018, 0044, and 0045) that reads on applicant’s plasma generating unit.  Richardson does not explicitly recite that the oxygen source gas and the fluorine source gas are not reacted with each other in the capacitively coupled chamber.  However, since Richardson teaches performing the same method steps as recited by applicant with the same materials recited by applicant, it is reasonably expected that the same result will occur – namely, that the oxygen source gas and the fluorine source gas are not reacted with each other in the plasma generating unit.  Indeed, in this method of Richardson, the oxygen source gas and the fluorine source gas and used to generate a plasma that can then react with residues in order to etch the residues.  If this “reasonably expected” argument is not persuasive, here is another: during the step of using oxygen-and-fluorine-comprising plasma, the purpose of the plasma is to etch carbon-containing residue and silicon-containing residue via plasma components that originate from the oxygen source gas and the fluorine source gas (see Par. 0018, 0041, and 0044 of Richardson), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that the oxygen source gas and the fluorine source gas are used to generate the reactive etching plasma instead of reacting directly with each other.  It is the plasma generated from the source gases that performs the etching, not the source gases by themselves, and therefore, the motivation for performing the modification would be to ensure that the source gases are used in generating the desired etching plasma instead of reacting with each other.   
Richardson does not teach the step of, in response to the first and second residues not being removed to at least a target level, repeating Richardson’s oxygen-plasma-and-fluorine-plasma cleaning step and Richardson’s fluorine-plasma-without-oxygen-plasma cleaning step.  
Branco teaches that when using plasma cleaning to clean a surface, plasma cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of plasma cleaning has not removed undesired material to a desired extent (Abstract; Col. 3, line 19 to Col. 4, line 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that, after performing Richardson’s oxygen-plasma-and-fluorine-plasma cleaning step and Richardson’s fluorine-plasma-without-oxygen-plasma cleaning step are initially performed, an inspection of the cleaned chamber is performed and, if carbon-containing residue and silicon-containing residue in the chamber has not been removed at least a target level, Richardson’s oxygen-plasma-and-fluorine-plasma cleaning step and Richardson’s fluorine-plasma-without-oxygen-plasma cleaning step are repeated in order to try to remove remaining residue down to at least a target level.  Branco teaches that when using plasma cleaning to clean a surface, plasma cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of plasma cleaning has not removed undesired material to a desired extent.   The motivation for performing the modification would be to attempt to remove undesired residues that failed to be removed with the initial performance of Richardson’s oxygen-plasma-and-fluorine-plasma cleaning step and Richardson’s fluorine-plasma-without-oxygen-plasma cleaning step.  
With regard to claim 3, the combination of Richardson in view of Branco does not teach repeatedly performing the fluorine-plasma-without-oxygen-plasma step (which is a step for removing silicon residue, as discussed by Richardson, see Par. 0041-0043 and 0048 of Richardson) if silicon-containing residue remains in the chamber after repeatedly performing the oxygen-plasma-and-fluorine-plasma step and fluorine-plasma-without-oxygen-plasma step of Richardson in view of Branco.  
Branco teaches that when using plasma cleaning to clean a surface, plasma cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of plasma cleaning has not removed undesired material to a desired extent (Abstract; Col. 3, line 19 to Col. 4, line 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Branco such that Richardson’s silicon-removing, fluorine-plasma-without-oxygen-plasma step is repeatedly performed if undesired silicon-containing residue (that is, the “second residue”) has not been removed to at least a target level after repeatedly performing the oxygen-plasma-and-fluorine-plasma step and fluorine-plasma-without-oxygen-plasma step of Richardson in view of Branco, wherein the repeated performing of the silicon-removing, fluorine-plasma-without-oxygen-plasma step is performed in order to attempt the removal of said remaining undesired silicon-containing residue to at least a target level.  Branco teaches that when using plasma cleaning to clean a surface, plasma cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of plasma cleaning has not removed undesired material to a desired extent.  The motivation for performing the modification would be to attempt to remove undesired silicon-containing residue that failed to be removed with the initial performances of the oxygen-plasma-and-fluorine-plasma step and fluorine-plasma-without-oxygen-plasma step of Richardson in view of Branco.  
With regard to claim 5, in the method of Richardson in view of Branco, the oxygen-and-fluorine-comprising plasma is generated by simultaneously supplying O2 and NF3 as a mixture into a plasma generating unit (Par. 0042, 0044 and 0045 of Richardson).  
With regard to claim 6, in the method of Richardson in view of Branco, the cleaning steps with the oxygen-and-fluorine-comprising plasma and the fluorine-comprising plasma are performed without any wafer in the chamber (Abstract; Par. 0029 and 0034 of Richardson).  
With regard to claim 26, the method of Richardson in view of Branco teaches repeating the cycle of Richardson’s oxygen-plasma-and-fluorine-plasma cleaning step and Richardson’s fluorine-plasma-without-oxygen-plasma cleaning step when the first iteration of said cycle fails to sufficiently remove the first and second residues.  The combination of Richardson in view of Branco does not explicitly recite that a portion of the first residue and a portion of the second residue are removed during the first iteration of the cycle and that another portion of the first residue and another portion of the second residue are removed during the section iteration of the cycle.  However, since the combination of Richardson in view of Branco teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same results will happen – namely, that a portion of the first residue and a portion of the second residue are removed during the first iteration of the cycle and that another portion of the first residue and another portion of the second residue are removed during the section iteration of the cycle.  
With regard to claim 27, the method of Richardson in view of Branco teaches repeating the cycle of Richardson’s oxygen-plasma-and-fluorine-plasma cleaning step and Richardson’s fluorine-plasma-without-oxygen-plasma cleaning step when the first iteration of said cycle fails to sufficiently remove the first and second residues.  In the method of Richardson in view of Branco, these cycles are performed without any substrate being placed in the chamber (Par. 0034 and 0038-0040 of Richardson).  After the cleaning cycles are performed, a substrate is placed in the cleaned chamber (Par. 0034 and 0038-0040 of Richardson).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 6,841,008 to Branco as applied to claim 1 above, and further in view of U.S. 2007/0207275 by Nowak.
With regard to claim 7, the combination of Richardson in view of Branco teaches that the chamber is used to process wafers (Par.0029 and 0040 of Richardson), and Richardson in view of Branco teaches that the cleaning steps (cleaning steps with the oxygen-and-fluorine-comprising plasma and the fluorine-comprising plasma) are performed when no wafer is in the chamber in order to remove residues from the chamber (Abstract; Par. 0040 and 0042-0045 of Richardson).  Richardson in view of Branco teaches performing the cleanings steps before and after processing a plurality of wafers (Par. 0040 of Richardson).
The combination of Richardson in view of Branco does not teach performing an O2 gas treatment before the step of cleaning with oxygen-and-fluorine-comprising plasma, wherein the O2 gas treatment partially removes the carbon-including residue in the chamber. 
Nowak teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning (Par. 0027-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Branco such that an initial O2 plasma cleaning step is performed before the chamber is cleaned with the oxygen-and-fluorine-comprising plasma, wherein the initial O2 plasma functions to remove carbon-comprising residue.  The motivation for performing the modification was provided by Nowak, who teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning.  
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 6,841,008 to Branco as applied to claim 1 above, and further in view of U.S. 2009/0117270 by Yamasaki.
With regard to claims 8 and 9, the combination of Richardson in view of Branco teaches that the chamber is used to process wafers (Par.0029 and 0040 of Richardson), and Richardson in view of Branco teaches that the cleaning steps (cleaning steps with the oxygen-and-fluorine-comprising plasma and the fluorine-comprising plasma) are performed in order to remove residues from the chamber (Abstract; Par. 0040 and 0042-0045 of Richardson).  The combination of Richardson in view of Branco teaches performing the cleaning steps before and after processing a plurality of wafers (Par. 0040 of Richardson).
The combination of Richardson in view of Branco does not teach supplying an inert gas into the chamber in order to remove residue from the chamber.
Yamasaki teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber (Par. 0059-0062 and 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Branco such that the chamber is purged with inert argon gas after the last iteration of the oxygen-less, fluorine-comprising plasma cleaning step (corresponding to applicant’s step “ii”) is performed, wherein the argon gas purge functions to remove residue particles from the chamber.  The motivation for performing the modification was provided by Yamasaki, who teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber.  
With regard to claim 10, in the combination of Richardson in view of Branco in view of Yamasaki developed in the rejection of claim 8, the argon purge is performed after the oxygen-less, fluorine-comprising plasma cleaning step (which corresponds to applicant’s “step ii”).
With regard to claim 11, in the combination of Richardson in view of Branco in view of Yamasaki developed in the rejection of claim 8, the argon purge is performed after the oxygen-less, fluorine-comprising plasma cleaning step (which corresponds to applicant’s “step ii”), and thus, the argon purge also occurs after the oxygen-and-fluorine-comprising plasma step, which corresponds to applicant’s “step i”).  
Claims 12, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 2007/0207275 by Nowak in view of U.S. 6,841,008 to Branco.
With regard to claim 12, Richardson teaches a cleaning method for plasma cleaning a thin film deposition chamber (Abstract; Par. 0014-0018, 0029, 0040-0048).  Richardson’s method comprises simultaneously providing oxygen plasma and fluorine plasma in the chamber to at least partially remove a carbon-containing residue (corresponds to applicant’s first residue) and a silicon-containing residue (Par. 0018, 0044, and 0048).  Richardson’s method comprises providing fluorine plasma without oxygen plasma in the chamber to remove the silicon-containing residue (corresponds to applicant’s second residue) remaining in the chamber (0041-0043 0048).  Richardson teaches the order of first doing the oxygen-and-fluorine-comprising plasma and then subsequently doing the fluorine-comprising plasma in Par. 0048.  Richardson teaches that the chamber is used to process wafers (Par.0029 and 0040), and Richardson teaches that the cleaning steps (the oxygen-and-fluorine-comprising plasma step and the fluorine-comprising plasma step) are performed when no wafer is in the chamber in order to remove residues from the chamber (Abstract; Par. 0040 and 0042-0045).  Richardson teaches performing the cleanings steps before and after processing a plurality of wafers (Par. 0040).  In Richardson’s method, the carbon-and-silicon-removing plasma comprising oxygen plasma and fluorine plasma is generated by simultaneously supplying an oxygen source gas and a fluorine source gas into a capacitively coupled chamber (Par. 0018, 0044, and 0045) that reads on applicant’s plasma generating unit.  Richardson does not explicitly recite that the oxygen source gas and the fluorine source gas are not reacted with each other in the capacitively coupled chamber.  However, since Richardson teaches performing the same method steps as recited by applicant with the same materials recited by applicant, it is reasonably expected that the same result will occur – namely, that the oxygen source gas and the fluorine source gas are not reacted with each other in the plasma generating unit.  Indeed, in this method of Richardson, the oxygen source gas and the fluorine source gas and used to generate a plasma that can then react with residues in order to etch the residues.  If this “reasonably expected” argument is not persuasive, here is another: during the step of using oxygen-and-fluorine-comprising plasma, the purpose of the plasma is to etch carbon-containing residue and silicon-containing residue via plasma components that originate from the oxygen source gas and the fluorine source gas (see Par. 0018, 0041, and 0044 of Richardson), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that the oxygen source gas and the fluorine source gas are used to generate the reactive etching plasma instead of reacting directly with each other.  It is the plasma generated from the source gases that performs the etching, not the source gases by themselves, and therefore, the motivation for performing the modification would be to ensure that the source gases are used in generating the desired etching plasma instead of reacting with each other.   
Richardson does not teach performing an O2 gas treatment before the step of cleaning with oxygen-and-fluorine-comprising plasma, wherein the O2 gas treatment partially removes the carbon-including residue in the chamber. 
Nowak teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning (Par. 0027-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that an initial O2 plasma cleaning step is performed before the chamber is cleaned with the oxygen-and-fluorine-comprising plasma, wherein the initial O2 plasma functions to remove carbon-comprising residue.  The motivation for performing the modification was provided by Nowak, who teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning.  
For clarity, it is here noted that the initial O2 plasma cleaning step of Richardson in view of Nowak corresponds to applicant’s “step i)”.  It is noted that the oxygen-plasma-and-fluorine-plasma cleaning step of Richardson in view of Nowak corresponds to applicant’s “step ii)”.  It is noted that the fluorine-plasma-without-oxygen-plasma cleaning step of Richardson in view of Nowak corresponds to applicant’s “step iii)”.  
The combination of Richardson in view of Nowak does not teach the step of, in response to the first and second residues not being removed to at least a target level, repeating steps i) to iii) of Richardson in view of Nowak.  
Branco teaches that when using plasma cleaning to clean a surface, plasma cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of plasma cleaning has not removed undesired material to a desired extent (Abstract; Col. 3, line 19 to Col. 4, line 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that, after steps i) to iii) of Richardson in view of Nowak are initially performed, an inspection of the cleaned chamber is performed and, if carbon-containing residue and silicon-containing residue in the chamber has not been removed at least a target level, steps i) to iii) of Richardson in view of Nowak are repeated in order to try to remove remaining residue.  Branco teaches that when using plasma cleaning to clean a surface, plasma cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of plasma cleaning has not removed undesired material to a desired extent.   The motivation for performing the modification would be to attempt to remove undesired residues that failed to be removed with the initial performance of steps i) to iii).  
With regard to claim 14, the combination of Richardson in view of Nowak in view of Branco does not teach repeatedly performing steps ii) to iii) if the first and second residues are not sufficiently removed after initially repeating steps i) to iii).
Branco teaches that when using plasma cleaning to clean a surface, plasma cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of plasma cleaning has not removed undesired material to a desired extent (Abstract; Col. 3, line 19 to Col. 4, line 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Nowak in view of Branco such that Richardson’s first-residue-removing step (corresponds to “step ii)”) and Richardson’s second-residue-removing step (corresponds to “step iii)”) are repeatedly and sequentially performed if the first and second residues were not sufficiently removed by initially repeating the steps i) to iii) of Richardson in view of Nowak in view of Branco, wherein the repeated performing of the steps ii) and iii) is performed in order to attempt the removal of the first and second residues down to at least a target level.  Branco teaches that when performing plasma-based cleaning of a wafer-processing chamber, a plasma cleaning routine can be followed with an inspection of the chamber and, if undesired residue remains, a repeating of the plasma cleaning routine can be performed in an attempt to remove the remaining residue.  The motivation for performing the modification would be to attempt to remove undesired first and second residues that failed to be removed with the initial performances of steps i) to iii).  
With regard to claim 28, the method of Richardson in view of Nowak in view of Branco teaches repeating the cycle of steps i) to iii) when the first iteration of said cycle fails to sufficiently remove the first and second residues.  The combination of Richardson in view of Nowak in view of Branco does not explicitly recite that a portion of the first residue and a portion of the second residue are removed during the first iteration of the cycle and that another portion of the first residue and another portion of the second residue are removed during the section iteration of the cycle.  However, since the combination of Richardson in view of Nowak in view of Branco teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same results will happen – namely, that a portion of the first residue and a portion of the second residue are removed during the first iteration of the cycle and that another portion of the first residue and another portion of the second residue are removed during the section iteration of the cycle.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 2007/0207275 by Nowak in view of U.S. 6,841,008 to Branco as applied to claim 12 above, and further in view of U.S. 2009/0117270 by Yamasaki.
With regard to claims 15 and 16, the combination of Richardson in view of Nowak in view of Branco does not teach supplying an inert gas into the chamber in order to remove residue from the chamber.
Yamasaki teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber (Par. 0059-0062 and 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Nowak in view of Branco such that the chamber is purged with inert argon gas after the oxygen-less, fluorine-comprising plasma cleaning step (corresponding to applicant’s step “iii”) is last performed, wherein the argon gas purge functions to remove residue particles from the chamber.  The motivation for performing the modification was provided by Yamasaki, who teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber.  
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 2007/0207275 by Nowak in view of U.S. 2009/0117270 by Yamasaki in view of U.S. 6,841,008 to Branco.
With regard to claim 17, Richardson teaches a cleaning method for plasma cleaning a thin film deposition chamber (Abstract; Par. 0014-0018, 0029, 0040-0048).  Richardson’s method comprises simultaneously providing oxygen plasma and fluorine plasma in the chamber to at least partially remove a carbon-containing residue and a silicon-containing residue (Par. 0018, 0044, and 0048).  Richardson’s method comprises providing fluorine plasma without oxygen plasma in the chamber to remove the silicon-containing residue remaining in the chamber (0041-0043 0048).  Richardson teaches the order of first doing the oxygen-and-fluorine-comprising plasma and then subsequently doing the fluorine-comprising plasma in Par. 0048.  Richardson teaches that the chamber is used to process wafers (Par.0029 and 0040), and Richardson teaches that the cleaning steps (cleaning steps with the oxygen-and-fluorine-comprising plasma and the fluorine-comprising plasma) are performed in order to remove residues from the chamber (Abstract; Par. 0040 and 0042-0045).  Richardson teaches performing the cleanings steps before and after processing a plurality of wafers (Par. 0040).  In Richardson’s method, the carbon-and-silicon-removing plasma comprising oxygen plasma and fluorine plasma is generated by simultaneously supplying an oxygen source gas and a fluorine source gas into a capacitively coupled chamber (Par. 0018, 0044, and 0045) that reads on applicant’s plasma generating unit.  Richardson does not explicitly recite that the oxygen source gas and the fluorine source gas are not reacted with each other in the capacitively coupled chamber.  However, since Richardson teaches performing the same method steps as recited by applicant with the same materials recited by applicant, it is reasonably expected that the same result will occur – namely, that the oxygen source gas and the fluorine source gas are not reacted with each other in the plasma generating unit.  Indeed, in this method of Richardson, the oxygen source gas and the fluorine source gas and used to generate a plasma that can then react with residues in order to etch the residues.  If this “reasonably expected” argument is not persuasive, here is another: during the step of using oxygen-and-fluorine-comprising plasma, the purpose of the plasma is to etch carbon-containing residue and silicon-containing residue via plasma components that originate from the oxygen source gas and the fluorine source gas (see Par. 0018, 0041, and 0044 of Richardson), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that the oxygen source gas and the fluorine source gas are used to generate the reactive etching plasma instead of reacting directly with each other.  It is the plasma generated from the source gases that performs the etching, not the source gases by themselves, and therefore, the motivation for performing the modification would be to ensure that the source gases are used in generating the desired etching plasma instead of reacting with each other.   
Richardson does not teach performing an O2 gas treatment before the step of cleaning with oxygen-and-fluorine-comprising plasma, wherein the O2 gas treatment partially removes the carbon-including residue in the chamber. 
Nowak teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step (without fluorine) can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning (Par. 0027-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that an initial O2 plasma cleaning step (without fluorine) is performed before the chamber is cleaned with the oxygen-and-fluorine-comprising plasma, wherein the initial O2 plasma functions to remove much of the carbon-comprising residue.  The motivation for performing the modification was provided by Nowak, who teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning.  
The combination of Richardson in view of Nowak does not teach supplying an inert gas into the chamber in order to remove residue from the chamber.
Yamasaki teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber (Par. 0059-0062 and 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Nowak such that the chamber is purged with inert argon gas after the oxygen-less, fluorine-comprising plasma cleaning step (corresponding to applicant’s step “iii”) is performed, wherein the argon gas purge functions to remove residue particles from the chamber.  The motivation for performing the modification was provided by Yamasaki, who teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber.  
For clarity, it is here noted that the initial O2 plasma cleaning step of Richardson in view of Nowak in view of Yamasaki corresponds to applicant’s “step i)”.  It is noted that the oxygen-plasma-and-fluorine-plasma cleaning step of Richardson in view of Nowak in view of Yamasaki corresponds to applicant’s “step ii)”.  It is noted that the fluorine-plasma-without-oxygen-plasma cleaning step of Richardson in view of Nowak in view of Yamasaki corresponds to applicant’s “step iii)”.  It is noted that the inert argon gas purge of Richardson in view of Nowak in view of Yamasaki corresponds to applicant’s “step iv)”.  
The combination of Richardson in view of Nowak in view of Yamasaki does not teach the step of, in response to the carbon-containing residue and silicon-containing residue not being sufficiently removed to at least a target level, repeating steps i) to iv) of Richardson in view of Nowak in view of Yamasaki.
Branco teaches that when performing a cleaning to clean a surface, cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of cleaning has not removed undesired material to a desired extent (Abstract; Col. 3, line 19 to Col. 4, line 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Nowak in view of Yamasaki such that, after steps i) to iv) of Richardson in view of Nowak in view of Yamasaki are initially performed, an inspection of the cleaned chamber is performed and, if the carbon-containing residue and silicon-containing residue were not removed to at least a target level, the cleaning routine comprising steps i) to iv) of Richardson in view of Nowak in view of Yamasaki is repeated in order to try to fully remove remaining residue.  Branco teaches that when performing a cleaning to clean a surface, cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of cleaning has not removed undesired material to a desired extent.  The motivation for performing the modification would be to attempt to remove undesired residues that failed to be removed with the initial performance of steps i) to iv).    
With regard to claim 19, the combination of Richardson in view of Nowak in view of Yamasaki in view of Branco does not teach repeatedly performing steps ii) to iv) if the carbon-containing residue and silicon-containing residue are not sufficiently removed after initially repeating steps i) to iv).
Branco teaches that when performing a cleaning to clean a surface, cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of cleaning has not removed undesired material to a desired extent (Abstract; Col. 3, line 19 to Col. 4, line 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Nowak in view of Yamasaki in view of Branco such that steps ii) to iv) are repeatedly and sequentially performed if the carbon-containing residue and silicon-containing residue were not removed to at least a target level by initially repeating the steps i) to iv) of Richardson in view of Nowak in view of Yamasaki in view of Branco, wherein the repeated performing of the steps ii) and iv) is performed in order to attempt the removal of the remaining residue down to at least a target level.  Branco teaches that when performing a cleaning to clean a surface, cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of cleaning has not removed undesired material to a desired extent.  The motivation for performing the modification would be to attempt to remove undesired residue that failed to be removed with the initial performances of steps i) to iv).  
With regard to claim 20, the combination of Richardson in view of Nowak in view of Yamasaki in view of Branco does not teach repeatedly performing steps iii) to iv) after performing steps i) to iv).
Branco teaches that when performing a cleaning to clean a surface, cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of cleaning has not removed undesired material to a desired extent (Abstract; Col. 3, line 19 to Col. 4, line 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Nowak in view of Yamasaki in view of Branco such that steps iii) to iv) are repeatedly and sequentially performed if the silicon-containing residue was not sufficiently removed by initially repeating the steps i) to iv) of Richardson in view of Nowak in view of Yamasaki in view of Branco, wherein the repeated performing of the steps iii) and iv) is performed in order to attempt the removal of remaining silicon-containing residue.  Branco teaches that when performing a cleaning to clean a surface, cleaning can be advantageously performed again when inspection of the to-be-cleaned surface reveals that a previous performance of cleaning has not removed undesired material to a desired extent (Abstract; Col. 3, line 19 to Col. 4, line 64).  The motivation for performing the modification would be to attempt to remove undesired silicon-containing residue that failed to be removed with the initial performances of steps i) to iv).  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.  In applicant’s arguments dated 2/22/2022, applicant argues that “Johnson fails to teach conditioning of any subsequent plasma cleaning (e.g., a repeat of a plasma cleaning routine) in response to an undesired residue remining”.  The examiner found this argument persuasive.  As a result, the obviousness rejections using Johnson have been withdrawn, and new obviousness rejections have been presented in this Non-Final Rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 26, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714